Citation Nr: 1128832	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-26 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the left knee.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

A DD 214 shows that the Veteran had active service from January 1984 until he retired in August 1989 with 15 years of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied reopening of the Veteran's claims of entitlement to service connection for degenerative arthritis of the right and left knees, which had been previously denied on the merits in an unappealed January 2004 rating action.  

The Veteran testified at a videoconference in December 2007.  A transcript thereof is on file.  

The Board remanded the case in February 2008 for compliance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) as to the Veterans Claims Assistance Act of 2000 (VCAA) and to obtain records from the Social Security Administration (SSA), citing 38 C.F.R. § 3.159 and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  In January 2004, the RO denied service connection for degenerative arthritis of the left knee and service connection for degenerative arthritis of the right knee.  Although notified of the denial, the Veteran did not appeal this action.  

2.  Additional evidence received since the unappealed January 2004 rating action, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the left knee. 

3.  Additional evidence received since the unappealed January 2004 rating action, taken together with evidence previously on file, does not relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the right knee. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of January 2004, which denied service connection for degenerative arthritis of the left knee and service connection for degenerative arthritis of the right knee, and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).  

2.  The new and material evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for degenerative arthritis of the left knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The new and material evidence, when considered with the old evidence, is not sufficient to reopen the claim for service connection for degenerative arthritis of the right knee.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the VCAA notice by letter of June 2005, prior to the October 2005 adjudication which is appealed in this case, in which the Veteran was reminded that his claims had been denied previously and he had been notified thereof by the RO.  He was informed that new and material evidence was needed to reopen those claims.  

The Veteran was informed that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf. He was asked to submit evidence that pertained to the claims. The VCAA notice also informed him as to the type of evidence necessary to reopen the claims, namely, new and material evidence and what each of those terms - "new" and "material" - means.  

By letters in February 2008 and November 2009, in compliance with the February 2008 Board remand, the Veteran was informed of the five elements of a service connection claim, pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also informed of the legal principles governing the assignment of effective dates.  He was informed of the reasons for the prior RO denial in January 2004.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim except for the degree of disability assignable and effective date for the disability); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  

Duty to Assist

With respect to the duty to assist, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A.§ 5103A.  The Veteran's service treatment records (STRs) are on file.  A transcript of his testimony at a videoconference is on file.  The RO has obtained the Veteran's VA treatment records and the Veteran has submitted private medical treatment records.  Records pertaining to the Veteran's award of SSA benefits have been obtained and associated with the claim files.  

Under the duty to assist a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  Here, no such evidence has been presented. 

At the videoconference the Veteran's service representative indicated that the Veteran's private physician had reported that the Veteran's condition was a "long term condition" but had opined that a specific time or specific injury which created the problem could not be pinpointed.  No such written document is on file and the service representative never stated, at the videoconference, that the opinion had ever been reduced to writing or that the physician had been requested to render a written opinion.  In short, it appears that there is no documentation which can be obtained.  Moreover, inasmuch as this reported opinion does not relate the Veteran's current degenerative arthritis of the knees to his military service or a point in time within one year after the August 1989 retirement from military service, it would not be material to the application to reopen these claims.  Rather, the putative opinion only confirms what is well established, that the Veteran has degenerative arthritis of each knee, but offers nothing as to the etiology or time of onset of the degenerative arthritis.  

The Veteran has not identified any additional evidence for consideration in his appeal.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that there has been compliance with the duty-to-assist provisions of the VCAA.  

Claims to Reopen Service Connection for Degenerative Arthritis of Each Knee

The record shows that the RO had originally denied the claims of service connections for degenerative arthritis of each knee on the merits in a rating decision in January 2004.  The Veteran did not appeal that decision. 

The claims were previously denied because as to the right knee, although the Veteran had a current diagnosis of right knee degenerative arthritis and his STRs indicated repeated injuries to and treatment of the right knee, there was no permanent residual or chronic disability of the right knee shown to be attributable to the inservice right knee injuries.  As to the left knee, service connection was denied because his current left knee disability was not shown to be caused by or incurred during service, noting that the STRs did not indicate any complaint of or treatment for a left knee disability. 

After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision.  By operation of law, the rating decision, denying the original claims of service connection became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. §§ 3.104, 20.302(a) a rating action which is not appealed is final and may not be reopened unless new and material evidence is presented.  

The application to reopen those claims was received in February 2005.  Regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finally adjudicated claim may be reopened by submitting new and material evidence.  New evidence is existing evidence not previously submitted and material evidence is that which by itself or when taken with prior evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of file at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  


Principles of Service Connection

For service connection to be granted for any disability, it is required that the facts, as shown by the evidence, establish that a particular injury or disease resulting in chronic disability was incurred in service, or, if pre-existing service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the noted inservice condition is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.  Not every manifestation of joint pain in service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also possible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the determination of whether the claims should be reopened the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Evidence Previously Considered

The evidence on file at the time of the January 2004 rating decision included the STRs which revealed that the Veteran was seen and hospitalized beginning in December 1968 after his right leg was caught between two car bumpers.  On examination he had tenderness over the calf muscles and the knee.  The impression was to rule out a fracture of the right leg.  When seen in January 1969 it was reported that he had had a tear of a lateral collateral ligament, either partial or total but on examination he had no gross instability of the lateral collateral or medial collateral ligaments.  In February 1969 there was no definite evidence of internal derangement in the right knee; rather, it was suspected that he had developed chondromalacia of the patella.  

In May 1973 the Veteran was given a temporary Physical Profile due to a possible right medial meniscus tear.  A May 1973 right knee X-ray revealed no abnormality.  

January 1983 right knee X-rays revealed no bony abnormality of the knee and the bones of the knee were normal.  

The Veteran twisted his right knee in June 1984 playing racquetball.  He developed effusion of the knee and he was given a knee brace for immobilization.  In July 1984 he had tenderness over the lateral collateral ligament of the right knee and the assessment was a contusion of that ligament.  Right knee X-rays in July 1984 to rule out a patellar fracture were within normal limits. 

A right knee X-ray in May 1986, taken for complaints of locking, tenderness, and pain revealed no significant abnormality.  

In February 1987 the Veteran had a laceration of the left knee, from a chainsaw, which was sutured.  

On service retirement examination in April 1989 no pertinent abnormality was found and in an adjunct medical history questionnaire the Veteran reported not having or having had a trick or locked knee. 

On VA general medical examination in October 1989 the Veteran's carriage, posture, and gait were within normal limits.  His musculoskeletal system was within normal limits and a neurological examination was essentially within normal limits.  

In the Veteran's original, August 2003, claim for service connection for bilateral knee disabilities, he reported having had injuries to both knees during service and that he had been told that his knees were now at the point that he would need knee replacements.  

On VA examination in December 2003 of the Veteran's knees he related his history of injuries of the knees during service.  He now complained of knee pain and sometimes having locking.  He had been seen by an orthopedist several times in the past and had had Synvisc injections and steroid injections without any benefit.  He complained of flare-ups of knee symptoms and impaired function of the knees.  He had had arthroscopic left knee surgery, which he thought was in 1991, for removal of some torn cartilage and had subsequently had additional surgery.  In 1991, prior to the postservice surgery, he had stepped wrong and his knee went out on him.  On examination he had a genu varus deformity of the left knee, compared to the right knee.  He had crepitus on motion of each knee but there was no instability of either knee.  The pertinent diagnosis was degenerative arthritis of the left knee with associated internal derangement of the left knee, with findings consistent with a meniscus tear; and degenerative arthritis of the right knee.  X-rays revealed degenerative arthritis of each knee with the changes more prominent in the left knee.  

Additional Evidence

The new evidence since the January 2004 rating decision includes a July 2005 statement from a physician of the University of Pittsburgh Medical Center stating that the Veteran had severe arthritis in the knees and would probably need total bilateral knee replacements.  

VA outpatient treatment (VAOPT) records show that in July 2005 the Veteran complained of chronic knee pain. 

The Veteran underwent private hospitalization in July 2006 at which time he had bilateral knee replacements due to degenerative arthritis of the knees.  It was noted that he had a several year history of bilateral knee pain.  Also on file are postoperative physical therapy notes from Mile-Level Physical Therapy. 

The Veteran testified at a December 2007 videoconference that he had had multiple knee injuries during service.  Page 3 of the transcript thereof.  After service he had worked for 13 or 14 years but became so disabled that he had to retire in January 2006, and had not worked since he had his bilateral knee replacements.  The Veteran's service representative suggested that the Veteran's having worked during service in the cold weather in Alaska had not helped his knee conditions.  The Veteran's service representative stated that the private physician, who performed the bilateral knee replacements, had reported that the Veteran's condition was a "long term condition" but had opined that a specific time or specific injury which created the problem could not be pinpointed.  Page 6.  

SSA information indicates that in December 2006 degenerative joint disease (DJD) of both knees was the reason that the Veteran was awarded SSA benefits.  In an SSA form in conjunction with the Veteran's application for SSA benefits he reported that his knee problems dated back to his military service.  

Treatment records of the Veteran's treating physician show that in March 2005 the Veteran had a "few-year history of bilateral knee pain."  


Analysis

The additional records include those of treatment and surgery for degenerative arthritis of the knees but none which antedate 2005.  In this regard, updated VA outpatient records, and analogously updated private medical records, are not new and material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

Moreover, the additional records do not contain any clinical history nor any findings or diagnosis which would antedate the Veteran's degenerative arthritis of the knees to his military service or a point in time commencing within one year of his August 1989 retirement from military service, as was shown by the evidence previously on file.  Thus, these records are not material.  In fact, the 2005 notations that the Veteran had had a "several" year and a "few-year" history of bilateral knee pain suggests that the chronic nature of his knee pain was of relatively recent origin.  The Veteran's statement which suggests otherwise, contained in the SSA records, as well as his recent testimony are essentially to the same effect as his contentions previously asserted at the time of his original claim for service connection for degenerative arthritis of the knees.  Thus, the Veteran's statement and testimony are not new.  This is because the fact that he was treated during his active service as well as after military service, since at least a postservice 1991 injury, was already well established.  

Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for degenerative arthritis of the knees must be denied.  In the determination of whether a claim should be reopened the benefit-of-the-doubt standard does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  






ORDER

As new and material evidence has not been presented, the application to reopen the claims of service connection for degenerative arthritis of each knee is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


